Citation Nr: 1526716	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO. 09-29 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a bilateral ankle strain.

2. Entitlement to service connection for a bilateral knee strain.

3. Entitlement to service connection for a skin disability.

4. Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

The Veteran was afforded a VA examination in August 2007 in connection with her claims.  However, while the examiner diagnosed the Veteran with bilateral knee and ankle strains he did not provide an opinion as to whether those diagnoses were related to the Veteran's claimed in-service injuries she experienced during boot camp.  The examiner also did not provide an opinion with regard to the Veteran's diagnosed tension headaches.

With regard to the Veteran's claimed skin condition, service treatment records reflect complaints of a skin rash around the mouth, neck, and shoulders in 2006.  The Veteran has asserted that she continues to experience rashes occasionally.  In this regard the Board notes that the Veteran is competent to report the presence of a skin condition, as this is an observable condition.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007).

As the record is negative for a medical opinion as to the etiology of the Veteran's claimed conditions, remand is necessary to obtain one.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her claimed bilateral knee and ankle conditions.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  After examination and review of all of the medical evidence, including the Veteran's statement regarding her in-service injuries, the examiner is asked to identify all current diagnoses of the knees and ankles, including any diagnosis noted during the pendency of the claim.  As to each diagnosed disability, the examiner is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral knee disabilities began in service, are caused by service, or are otherwise related to service.

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral ankle disabilities began in service, are caused by service, or are otherwise related to service.

A full and complete rationale must accompany any opinion provided.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her claimed tension headaches.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  After examination and review of all of the medical evidence, including the Veteran's statement regarding her in-service symptoms, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headaches began in service, are caused by service, or are otherwise related to service.

A full and complete rationale must accompany any opinion provided.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her claimed skin condition.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  After examination and review of all of the medical evidence, including the Veteran's statement regarding her post-service symptoms, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's skin disability (of the left shoulder or any other diagnosed skin disability) began in service, was caused by service, or is otherwise related to service.

A full and complete rationale must accompany any opinion provided.

4. Notify the Veteran that she must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5. When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, return the appeal to the Board if otherwise in good order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


